PER CURIAM:
Following our opinion in this cause reported as Kinsey v. The Florida Bar, Fla. 1967, 195 So.2d 210, the Board of Governors entered its judgment finding the respondent guilty of four of the charges made against him and not guilty as to all others. Because of the length of time in which respondent had been suspended from the practice of law following his being adjudicated incompetent the Board found that no further disciplinary action was indicated. It recommended that respondent, Joe D. Kinsey, be reinstated to active membership in The Florida Bar.
The respondent has filed a “Waiver of Right to Appeal” and acceptance of the judgment of the Board of Governors.
After consideration of the entire record it is our opinion that the judgment of the Board of Governors should be accepted and that respondent, Joe D. Kinsey, should be reinstated in the practice of law.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.